Title: To Benjamin Franklin from Jacques-Henri Bernardin de Saint-Pierre, 19 August 1777
From: Bernardin de Saint-Pierre, Jacques-Henri
To: Franklin, Benjamin


Monsieur
A paris ce 19 aoust 1777
Un de mes freres cadets vient d’entrer au service de votre république et j’ai cru cette occasion favorable en vous demandant le service de lui faire passer une lettre (dont je vous prie de prendre lecture) de me procurer l’honneur de vous connaitre personnellement. Il y a longtems, Monsieur que je vous connoissois comme grand phisicien, comme grand orateur, et ce qui passe tous les talents parce qu’il exige touttes les vertus, comme grand patriotte. J’aurois pu aisement dans les relations que vous donnent vos travaux trouver ici des personnes de votre connaissance et de la mienne, mais j’aime les sciences et je frequente peu les sçavans car il me semble qu’il y a des choses a acquérir plus estimables que les lumieres.
Si dans quelques uns de vos moments de loisir vous voulés bien m’en indiquer un pour une entrevue je tacherai de vous interesser en faveur d’un frere qui est allé partager la gloire de votre cause et qui me paroit penetre pour vous des memes sentimens que moi. Agrées, Monsieur, les sentiments d’estime et de respect avec lesquels j’ai l’honneur d’etre Votre très humble et très obeissant serviteur
De Saint Pierre. ancien Captne. ingenieur du roy.
  A l’hotel de bourbon ruë de la magdelaine st. honoré.
